By the Court,
Whitman, J.
Appellants object to the judgment rendered on default. First, that “ the complaint does not show a cause of action in favor of the plaintiff.” Second, that “ the real parties in interest are the inhab-*492Rants of Austin School District, and the action should have been prosecuted in the name of the Trustees of said District.”
The action is brought under the “ Act to provide'for the maintenance and supervision of public schools,” approved March 20th, 1865, and the plaintiff is.as prescribed by the thirty-fifth section thereof. The judgment is affirmed.